UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7950


MICHAEL BRUNELL FLANIGAN,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; FEDERAL BUREAU OF PRISONS; REX
BLOCKER, Physician FCI Edgefield; RICHARD KELSO, Lieutenant
FCI Edgefield; JOHN J. LAMANNA, Warden FCI Edgefield; HARLEY
G. LAPPIN, Director BOP; HECTOR LOPEZ, Physician FCI
Edgefield,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:08-cv-00941-RBH)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Brunell Flanigan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Brunell Flanigan appeals the district court’s

order dismissing without prejudice his complaint filed pursuant

to    Bivens     v.    Six       Unknown       Named    Agents     of    Fed.          Bureau     of

Narcotics, 403 U.S. 388 (1971).                         The district court referred

this     case    to        a    magistrate       judge        pursuant       to    28        U.S.C.

§ 636(b)(1)(B) (2006).                  The magistrate judge recommended that

the     complaint       be       dismissed       without       prejudice          and     advised

Flanigan that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court    order        based      upon    the     recommendation.               Despite          this

warning, Flanigan failed to object to the magistrate judge’s

recommendation.

               The     timely         filing     of     specific        objections           to    a

magistrate       judge’s         recommendation          is    necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties        have       been     warned        of     the      consequences             of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);       see       also   Thomas     v.     Arn,    474     U.S.      140     (1985).

Flanigan       has     waived         appellate       review     by     failing         to      file

objections       after         receiving       proper    notice.         Accordingly,             we

affirm the judgment of the district court.

               We dispense with oral argument because the facts and

legal    contentions            are   adequately        presented       in   the        materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3